Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 4/26/2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claim as being unpatentable over Mumford et al. US 8,914,411 in view of IWAI et al. JP 2009140051, applicant argument appeared to be directed against the secondary prior art of IWAI. However, according to the office action IWAI is used to address the limitation directed to the microphone for collecting a requestor’s voice, and setting privacy level. In that regard IWAI teaches a microphone for receiving individual voice and providing access to the individual based on privacy level that is set. It is stated in the office action that Mumford teaches where the requestor is identified through passwords and other question in order to decide the amount/degree of information that is provided. According to Mumford privacy/access level, indicating amount of information that will be provided to an individual is assigned and stored. And upon the individual requesting the information, the individual is identified and the information is outputted according the assigned privacy level.
 According to Mumford the method is directed to controlling data access through a question and answer mechanism, including assigning a unique user identification for a user; associating information of the user with the user identification; receiving a request for the information based on the user identification; generating a question, based on a relationship between the user and a requestor of the information, that the requestor of the information must answer in order to access the information; and providing access to one of a portion of the information and all of the information, based on the relationship between the user and the requestor of the information, if the requestor correctly answers the question.
Mumford further teaches where the level of access and the amount/degree of information allowed for each person is assigned therefore certain people have a higher level of access to the user’s information. According to Mumford ‘the invention allows for varying levels of access, depending on who is requesting the information. For example, a family member may have broader access to the user's personal information, whereas a casual contact may have limited access to the user's personal information’.
In conclusion the examiner, noting that the step of assigning access level indicating amount of information to be provided to an individual and providing the information upon identifying the individual as taught by Mumford, and the step of receiving voice input, and providing access to selected information according to the voice input taught by IWAI, maintains the rejection issued by the combination of the two arts.
Regarding the rejection of the claims under 35 U.S.C 101, the rejections are withdrawn as a result of the amendment and in light of applicant’s remarks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mumford et al. (SU 8,914,411) and in view of IWAI et al. (JP2009140051A).
As to claim 16, Mumford teaches an information processing method comprising: collecting a request for answer/information from a requestor (receiving a request for information; Abstract); and outputting an answer message (the information) obtained by:  setting a privacy level (310f, 310h) for an answer according to a person to be answered (information requestor) the privacy level indicating a degree to which personal information regarding a user is disclosed; and  generating/providing the information/answer, corresponding to the privacy level for an answer (Pars.10, 17-18, 21)

    PNG
    media_image1.png
    399
    805
    media_image1.png
    Greyscale

It is noted that Mumford doesn’t explicitly teach where receiving the information request comprises collecting a voice. However, IWAI in same field of endeavor teaches a method of receiving a question from a user and outputting the answer to the user according to a privacy setting level indicating the degree to which the personal profile information may be disclosed to the user, wherein receiving the question comprises collecting a voice of the user through a microphone (Fig.1; Claim 3; Pars.11-12).
The modification and the combination of the analogous arts would be obvious to one of ordinary skill in the art before the time of applicant’s invention in order to provide to the user an alternative or hands free means (as it is commonly done) for submitting the question/request.
Regarding claims 1 and 17, the corresponding program and device comprising the steps recited in claim 16 are analogous, therefore rejected as being unpatentable over Mumford and in view of Kim for the foregoing reasons.
As to claim 2, IWAI teaches an audio output unit to output information (Fig.4).
As to claim 3, Mumford (310f, 310h) and IWAI teach (Figs.5-10; Pars.10-15) a privacy level setting part that sets the privacy level for an answer. 
As to claim 4, Mumford teaches generating part that generates/gathers the personal information/answer message (Abstract; Pars.11-12).
As to claim 5, Mumford teaches wherein the privacy level for an answer is set according to a recorded privacy level that includes the privacy level that has been recorded for the person to be answered (3e-3g).

As to claim 6, Mumford teaches wherein in privacy-level management information, person information regarding a person is associated with the recorded privacy level for the person who corresponds to the person information, and the privacy level for an answer is set according to the recorded privacy level associated with the person information that matches the person to be answered in the privacy-level management information (Fig.3).
As to claims 7-8, Mumford teaches where the personal information is provided based on identity of the requestor however, he doesn’t explicitly teach where the identity is obtained using image or voice of the requestor. However, IWAI teaches a microphone camera for collecting information to identify the user prior to providing the information (Figs.1-4). The modification to use the voice and image would be obvious to one of ordinary skill in the art before the time of applicant’s invention in order to efficiently identify the user.
As to claim 9, Mumford teaches wherein the recorded privacy level is recorded for every genre of the personal information (Fig.3).
As to claim 13, Mumford teaches wherein the privacy-level management information of the user is shared as the person information of the privacy-level management information of another user, and thus the privacy-level management information of the another user is generated (Fig.3).
As to claim 14, Mumford teaches generating a user profile (Figs.3a, 3b) inherently including information such as location of the user, etc. 
As to claim 15, Mumford teaches a communication unit that receives the answer message from a server (Fig.1).



Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 10 is allowable because the prior arts do not teach wherein the privacy level for an answer is also set according to safety information of a current location, current time and a height of the person to be answered.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ABEBE/Primary Examiner, Art Unit 2657